Exhibit 10.1d

AMENDMENT NO. 2

TO

CREDIT AGREEMENT

This AMENDMENT NO. 2 to CREDIT AGREEMENT, dated as of April 16, 2007 (this
“Amendment”), is entered into among CRC HEALTH GROUP, INC., a Delaware
corporation (“Holdings”), CRC HEALTH CORPORATION, a Delaware corporation (the
“Borrower”), CITIBANK, N.A., in its capacity as administrative agent for the
Lenders and as collateral agent for the Secured Parties (in such capacity, the
“Administrative Agent”) and the Lenders listed on the signature pages hereto,
and amends the Credit Agreement dated as of February 6, 2006 and as amended and
restated as of November 17, 2006 (as amended to the date hereof and as the same
may be further amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”) entered into among Holdings, the Borrower, the
institutions from time to time party thereto as Lenders (the “Lenders”), the
Administrative Agent and the other Agents and Arrangers named therein.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
to effect the changes described below;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

Section 1. Amendments to the Credit Agreement. The Credit Agreement is,
effective as of the Amendment No. 2 Effective Date, amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by deleting clause
(a) of the definition of “Applicable Rate” contained therein in its entirety and
replacing it with the following:

“(a) with respect to Term Loans, (i) for Eurocurrency Rate Loans, 2.25% and
(ii) for Base Rate Loans, 1.25%; provided that on and after such time as
Borrower’s corporate family rating from Moody’s is at least B1 (with stable or
better outlook) then (regardless of any changes to such rating thereafter) a
percentage per annum equal to (x) for Eurocurrency Rate Loans, 2.00% and (y) for
Base Rate Loans, 1.00%. Any change in the Applicable Rate resulting from a
change in the corporate family rating from Moody’s shall become effective as of
the first Business Day immediately following the formal publication by Moody’s
of such change.”



--------------------------------------------------------------------------------

(b) Section 2.05 of the Credit Agreement is hereby amended by adding thereto a
new clause (d) as follows:

“(d) Notwithstanding the foregoing, any mandatory prepayment pursuant to
Section 2.05(b)(iii) or optional prepayment of Term Loans that results in the
prepayment of all, but not less than all, of the outstanding Term Loans prior to
the one year anniversary of the Amendment No. 2 Effective Date with the proceeds
of new term loans (including without limitation any Replacement Term Loans)
under this Agreement that have an applicable margin that is less than the
Applicable Margin for Term Loans, as of the Amendment No. 2 Effective Date, may
only be made if each Term Lender is paid a prepayment premium of 1% of the
principal amount of such Lender’s Term Loans. As used herein, “Amendment No. 2
Effective Date” means April 16, 2007, the date Amendment No. 2 to this Agreement
became effective.”

(c) Section 3.07(d) of the Credit Agreement is hereby amended by adding to the
end of such Section a new sentence as follows:

“In addition, this Section 3.07(d) may only be utilized with respect to a
Non-Consenting Lender in respect of any amendment to this Agreement after the
Amendment No. 2 Effective Date and prior to the one year anniversary of the
Amendment No. 2 Effective Date that has the effect of reducing the Applicable
Margin for any Term Loan if such Non-Consenting Lender is paid a fee equal to 1%
of the principal amount of such Lender’s Term Loans being replaced and repaid.”

Section 2. Conditions Precedent to the Effectiveness of this Amendment

This Amendment shall become effective as of the date first written above when,
and only when, each of the following conditions precedent shall have been
satisfied or waived (the “Amendment No. 2 Effective Date”) by the Administrative
Agent:

(a) Executed Counterparts. The Administrative Agent shall have received this
Amendment, duly executed by Holdings, the Borrower, the Administrative Agent,
the Required Lenders and each of the Term Lenders;

(b) Corporate and Other Proceedings. All corporate and other proceedings, and
all documents, instruments and other legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
all respects to the Administrative Agent; and

(c) Fees and Expenses Paid. The Borrower shall have paid all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, reproduction, execution and delivery of this Amendment
(including, without limitation, the reasonable fees and out-of-pocket expenses
of counsel for the Administrative Agent with respect thereto) and all other
costs, expenses and fees due under any Loan Document or other fee letter with
the Administrative Agent.

 

-2-



--------------------------------------------------------------------------------

Section 3. Representations and Warranties

On and as of the Amendment No. 2 Effective Date, after giving effect to this
Amendment, the Borrower hereby represents and warrants to the Administrative
Agent and each Lender as follows:

(a) this Amendment has been duly authorized, executed and delivered by the
Borrower and Holdings and constitutes the legal, valid and binding obligations
of the Borrower and Holdings enforceable against the Borrower and Holdings in
accordance with its terms and the Credit Agreement as amended by this Amendment
and constitutes the legal, valid and binding obligation of the Borrower and
Holdings enforceable against the Borrower and Holdings in accordance with its
terms except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity;

(b) each of the representations and warranties contained in Article V
(Representations and Warranties) of the Credit Agreement and each other Loan
Document is true and correct in all material respects on and as of the Amendment
No. 2 Effective Date, as if made on and as of such date and except to the extent
that such representations and warranties specifically relate to a specific date,
in which case such representations and warranties shall be true and correct in
all material respects as of such specific date; provided, however, that
references therein to the “Credit Agreement” shall be deemed to refer to the
Credit Agreement as amended hereby and after giving effect to the consents and
waivers set forth herein; and

(c) no Default or Event of Default has occurred and is continuing.

Section 4. Fees and Expenses

The Borrower and each other Loan Party agrees to pay on demand in accordance
with the terms of Section 10.04 (Attorney Costs, Expenses and Taxes) of the
Credit Agreement all reasonable out-of-pocket costs and expenses of the
Administrative Agent in connection with the preparation, reproduction, execution
and delivery of this Amendment (including, without limitation, the reasonable
fees and out-of-pocket expenses of counsel for the Administrative Agent with
respect thereto).

Section 5. Reference to the Effect on the Loan Documents

(a) As of the Amendment No. 2 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument. Each of the table of contents and
lists of Exhibits and Schedules of the Credit Agreement shall be amended to
reflect the changes made in this Amendment as of the Amendment No. 2 Effective
Date.

 

-3-



--------------------------------------------------------------------------------

(b) Except as expressly amended hereby or specifically waived above, all of the
terms and provisions of the Credit Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Borrower, Joint Lead Arrangers or the Agents under
any of the Loan Documents, nor constitute a waiver or amendment of any other
provision of any of the Loan Documents or for any purpose except as expressly
set forth herein.

(d) This Amendment is a Loan Document.

Section 6. Execution in Counterparts

This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment.

Section 7. Governing Law

This Amendment shall be governed by and construed in accordance with the law of
the State of New York.

Section 8. Section Titles

The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection of any Loan
Document immediately followed by a reference in parenthesis to the title of the
section of such Loan Document containing such clause, sub-clause or subsection
is a reference to such clause, sub-clause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a section (but not to any clause, sub-clause or subsection
thereof) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.

Section 9. Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

 

-4-



--------------------------------------------------------------------------------

Section 10. Severability

The fact that any term or provision of this Agreement is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.

Section 11. Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

Section 12. Waiver of Jury Trial

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT.

[SIGNATURE PAGES FOLLOW]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.

 

CRC HEALTH GROUP, INC., as Holdings By:        Name:   Title:

 

CRC HEALTH CORPORATION, as the Borrower By:        Name:   Title:

CRC Credit Agreement

Amendment No. 2



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Administrative Agent and Lender

By:        Name:   Title:

CRC Credit Agreement

Amendment No. 2